

115 HR 5479 IH: Military Taxpayer Assistance Act
U.S. House of Representatives
2018-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5479IN THE HOUSE OF REPRESENTATIVESApril 11, 2018Mr. Walz (for himself and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo direct the Commissioner of the Internal Revenue Service to establish a special unit within the
			 office of Stakeholder Partnership, Education and Communication to provide
			 members of the uniformed services with tax assistance, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Military Taxpayer Assistance Act. 2.Special unit within the office of Stakeholder Partnership, Education and Communication to provide members of the uniformed services with tax assistance (a)EstablishmentThe Commissioner of the Internal Revenue Service shall establish a special unit within the office of Stakeholder Partnership, Education and Communication in the Internal Revenue Service.
 (b)ResponsibilitiesThe unit established under subsection (a) shall be responsible for developing and conducting outreach, education, and assistance concerning the tax issues applicable to members of the uniformed services and the organizations that provide tax assistance to these taxpayers.
 (c)StaffingTo the extent possible, the unit established under subsection (a) shall be staffed with veterans. (d)Funding for VITA training overseasThe Commissioner shall ensure that ample funding is allocated to the unit established under subsection (a) to provide face-to-face training for the military volunteers providing income tax assistance in overseas locations.
			3.Other assistance for members of the uniformed services
 (a)Toll-Free telephone lineThe Commissioner of the Internal Revenue Service shall establish and maintain a toll-free telephone number for members of the uniformed services and their families to answer tax law and filing questions and to resolve their tax account and compliance issues.
 (b)WebsiteThe Commissioner shall ensure that the information on the website of the Internal Revenue Service relating to military taxpayers is current.
 4.Unformed servicesFor purposes of this Act, the term uniformed services has the meaning given such term by section 101(a)(5) of title 10, United States Code. 